        Case 1:18-cv-00500-EAW Document 4 Filed 12/07/18 Page 1 of 1

Judgment in a Civil Case


                          United States District Court
                      WESTERN DISTRICT OF NEW YORK



     RICARDO QUINTANILLA-MEJIA                       JUDGMENT IN A CIVIL CASE
                                                     CASE NUMBER: 18-CV-500
            v.

     AGS AKIMA GLOBAL SERVICES, et al.


     ☐ Jury Verdict. This action came before the Court for a trial by jury. The
     issues have been tried and the jury has rendered its verdict.

     ☒ Decision by Court. This action came to trial or hearing before the Court.
     The issues have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED: that this case is dismissed with prejudice for
     failure to comply with the Order filed on September 13, 2018; and that leave to
     appeal to the court of appeals as a poor person is denied.




     Date: December 7, 2018                   MARY C. LOEWENGUTH
                                              CLERK OF COURT

                                              By: s/Kirstie L. Henry
                                                  Deputy Clerk
